DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/8/22 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/8/22 was filed after the mailing date of the Notice of Allowance on 4/1/22 but prior to payment of the Issue Fee.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-11 and 13-23 are allowed.
The following is an examiner’s statement of reasons for allowance: The claims are allowed for the reasons provided in the Notice of Allowance dated 4/1/22 wherein, specifically, the Office outlined that the prior art of record fails to disclose or suggest a swaddling garment having an upper portion that includes a bodice portion and two wing portions, wherein each of the two wing portions is configured to completely surround and retain an arm and hand of the infant in a hand-raised and elbow-bent position at a respective side of the infant, in combination with the other elements in the claims. Furthermore, the Office has reviewed the references identified in the information disclosure statement (IDS) filed 4/8/22 and maintains that the subject matter described above is not found or suggested in the prior art of record. In particular, the closest prior art of record identified in the IDS is Federspiel (US Des 400,688) which discloses a garment which includes an upper portion that includes a bodice portion (portion of the garment located at and above the waist of the infant in fig 8) and two wing portions (pockets at the uppermost part of the garment covering the hands of the infant in fig 8). Federspiel also teaches that the two wing portions are capable of positioning the arms of an infant in a hand-raised and elbow bent position (as shown in fig 8). However, the wing portions do not “completely surround and retain” each arm/hand because as shown in figure 8, part of each arm, including the elbow, is not contained within a wing portion but, instead, is positioned outside the wing portion in an area below the wing portion within the bodice. Additionally, Federspiel does not disclose or illustrate any structural feature(s) which would prevent the arms from being completely withdrawn from the wing portions or fully extended upwards within the wing portions during movement of the arms by the infant during use. Thus, there is no teaching of “retaining” i.e. keeping or holding the arms in a hand-raised and elbow-bent position as required by the claims in the present application. Therefore, for at least these reasons, the Office maintains that the prior art of record fails to disclose or suggest the subject matter of the present claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN CARREIRO whose telephone number is (571)270-7234. The examiner can normally be reached M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAITLIN A CARREIRO/Primary Examiner, Art Unit 3786